Citation Nr: 1612995	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type 2 diabetes mellitus and/or exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970, including service in Vietnam for which he received the Purple Heart and Combat Infantry Badge (CIB) and various other decorations and medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction lies with the RO in Houston, Texas.

The Board notes that the Veteran perfected his appeal of the issue of service connection for peripheral neuropathy of the lower extremities.  However, in a November 2013 rating decision, service connection for peripheral neuropathy and radiculopathy of the bilateral lower extremities was granted, with separate 20 percent ratings assigned.  This is considered a complete grant of the benefit sought with respect to those claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The Veteran has not been diagnosed with peripheral neuropathy of the bilateral upper extremities or a related disorder.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated March 2008, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

Throughout the course of the appeal, the Veteran has been provided multiple VA examinations to determine the nature and etiology of any neurologic disorders to include peripheral neuropathy of the upper extremities.  Those examinations have discussed whether the Veteran experiences peripheral neuropathy of the upper extremities or related disorders and included relevant test results.  Thus, for the purpose of determining service connection, those examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection is also warranted for disability caused or aggravated by service connected disease or injury.  38 C.F.R. § 3.310(a), (b).  In addition, veterans who served in Vietnam are presumed exposed to Agent Orange, and certain listed diseases are presumed service connected in such veterans.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Veteran claims that he has bilateral upper extremity peripheral neuropathy that is due to service to include his presumed Agent Orange exposure or related to his service connected diabetes.  Whether service connection is claimed on a direct, secondary, or presumptive basis, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the absence of proof of a current disability due to disease or injury, entitlement to service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  See also 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

Initially, the Board noted that the Veteran's Purple Heart and CIB reflect that he engaged in combat with the enemy, VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  However, the statute and regulation relating to combat provide rules for adjudicating whether a current disability is related to such combat service, and not with regard to whether there is a current disability.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  These rules are therefore not for application in this case, for the reasons indicated in the discussion below.

For the following reasons, the Veteran's claim must be denied because he has not met the current disability requirement with regard to his claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

The Veteran was afforded a VA examination in July 2007.  There, the examiner noted diminished sensation in the hands.  The examiner noted symptoms compatible with distal symmetric polyneuropathy.  The use of gabapentin for foot pain was noted.  The examiner did not diagnose the Veteran with neuropathy of the upper extremities.

The Veteran was afforded a VA examination in March 2008.  There, neurological testing was normal.  Motor function and sensory function were within normal limits.  Reflex testing revealed biceps jerk +1 and triceps jerk +1 bilaterally.  The examiner did not render a diagnosis related to the bilateral upper extremities.

A VA treatment record notes that electromyography (EMG) testing from 2007 indicated no peripheral neuropathy and EMG testing from July 2008 revealed carpal tunnel syndrome (CTS).  See July 2009 VA Treatment Record.

The Veteran was afforded a VA examination in December 2009.  There, the Veteran reported being diagnosed with neuropathy in the past five years.  The Veteran reported pain, numbness, tingling, abnormal sensation, weakness and anesthesia.  Neurological examination revealed motor function and sensory function within normal limits.  Reflex testing revealed biceps jerk +2 and triceps jerk +2 bilaterally.  Peripheral nerve involvement was not evident during the examination.  The examiner stated that the Veteran's condition was quiescent and did not offer a diagnosis.  The continued use of gabapentin was noted as an objective factor.

The Veteran was afforded a VA examination in September 2010.  There, the Veteran reported numbness and decreased grip in his hands.  Examination of the upper extremities was normal.  Reflex testing was normal.  Sensory examination was normal and no nerves were affected.  Detailed motor examination was normal.  Peripheral neuropathy of the lower extremities only was diagnosed.

The Veteran was afforded a VA examination in May 2013.  There, the examiner specifically indicated in response to questions on the disability benefits questionnaire that the Veteran did not have any of the listed symptoms attributable to diabetic peripheral neuropathy, specifically constant pain, intermittent pain, paresthesias, dysesthesias, or numbness.  Neurological examination, deep tendon reflex testing, and light touch testing were all normal.

VA treatment records and records from the Social Security Administration (SSA) do not reveal any diagnoses of peripheral neuropathy of the bilateral upper extremities.

The Veteran has stated that he was diagnosed with neuropathy.  See December 2009 VA examination Report.  He is competent to relay such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For the following reasons, however, the Board finds that the weight of the evidence is against such a diagnosis.

First, it is not apparent that the Veteran was relaying that he has been diagnosed with peripheral neuropathy of the upper, as opposed to lower, extremities.  Service-connection for peripheral neuropathy of the lower extremities has been established.  To that end, the Veteran has attributed his use of gabapentin to his lower extremities, not his upper extremities.  See July 2007 VA Examination Report.  Moreover, the May 2013 VA examiner specifically found that the Veteran does not experience upper extremity peripheral neuropathy after conducting a battery of neurological testing.  As the examiner's conclusions were based on his examination findings, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, none of the other VA examiners who conducted neurologic examinations diagnosed the Veteran with peripheral neuropathy, and there is no medical diagnosis of peripheral neuropathy of the upper extremities of record.  While the July 2007 VA examiner stated that the Veteran's symptoms were compatible with polyneuropathy, the examiner did not render a diagnosis of upper extremity neuropathy.  Similarly, the December 2009 VA examiner stated that symptoms were quiescent, but did not offer a diagnosis.  The Board finds that the specific opinions of the trained health care professionals based on their examination findings, in particular the findings of the May 2013 VA examiner indicating a lack of upper extremity neuropathy, are of greater probative weight than the Veteran's more general lay assertions, to include his report of a diagnosis of neuropathy.

The Board has also considered that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application or statements, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has considered whether there is evidence indicating that the Veteran has a disability similar or related to peripheral neuropathy, and in so doing notes that "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The above evidence reflects that there is no impairment of the upper extremities that is due to a disease or injury.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must establish that he has disability due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  As there is no disability of the upper extremities due to disease or injury, there is necessarily no disability due to disease or injury in service or to service connected diabetes.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not met the current disability requirement with regard to his claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Veteran has not met his burden with regard to an essential element of his claim, the claim must be denied.

ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


